Order reversed, with ten dollars costs and disbursements. Plaintiff’s motion for judgment upon the pleadings denied, with ten dollars costs, and defendant’s motion for judgment granted, with ten dollars costs. This action was instituted to obtain a declaratory judgment. Such an action was unknown to the common law, and was not authorized by the Code of Civil Procedure or any statute of this State. Section 473 of the Civil Practice Act* applies only to actions commenced after that act took effect. Blaekmar, P. J., Kelly, Jayeox, Manning and Kelby, JJ., concur.

 See, also, Rules of Civil Practice, rule 210 et seq.—[Rep.